DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation “up and down” in line 3 which renders the meaning of the claim indefinite as these are relative terms.

Claims 8 and 19 recite the limitation " the plurality of light guiding portions " in lines 1-2 of each.  There is insufficient antecedent basis for this limitation in the claim. In order to advance prosecution, the examiner is interpreting claim 8 to depend from claim 3 and claim 19 to depend from claim 14, as these are the first recitations of “a plurality of light guiding portions”, which claims 3 and 14 depend from claims 1 and 12, respectively.

Claims 7, 9 and 20 are rejected as being dependent on the rejected claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rejman US20190027720A1.

Regarding claim 1, Rejman teaches a battery pack (Rejman, [0002]-[0032], [0041]-[0065], Figs. 1-8), comprising
a plurality of battery cells (Rejman, [0026],[0048]-[0052], Figs. 4-5, battery cells 400),
a housing (Rejman, [0048]-[0051], Figs. 2 and 5 battery pack housing 110),
and a circuit board (Rejman, [0049], Figs. 2-5, circuit board 812),
wherein the plurality of battery cells and the circuit board are both arranged inside the housing (Rejman, [0053]),
a dimension in a length direction of the housing is greater than a dimension in a width direction of the housing (Rejman, Fig. 2, see below),
the dimension in the length direction of the housing is greater than a dimension in a height direction of the housing (Rejman, Fig. 2, see below),

    PNG
    media_image1.png
    516
    709
    media_image1.png
    Greyscale


one of two sides in the height direction of the housing is provided with a power terminal for outputting electric power (Rejman, [0054], Fig. 2, contact elements 140),

one side of the housing provided with a battery charge display device (Rejman, [0062]-[0064]), while Rejman does not specifically provide two sides of the housing are respectively provided with a battery charge display device, Rejman does teach a plurality of different electrical components, including indicator lights, can be positions on the circuit board situated in separate spatial locations (Rejman, [0008], [0062]) including further modifications and combinations of features as embodiments are conceivable in addition to those specifically disclosed in Rejman (Rejman, [0065]), which would allow the modification wherein two sides of the housing are respectively provided with a battery charge display device facilitating easier viewing of the charge state of the battery thereby improving the battery functionality, 
further, while Rejman does not provide wherein two sides in the width direction of the housing are respectively provided with a battery charge display device, Rejman does teach further modifications, including a plurality of different electrical components such as indicator lights, can be positions on the circuit board situated in separate spatial locations (Rejman, [0008], [0062], [0065]), allowing the further modification wherein two sides in the width direction of the housing are respectively provided with a battery charge display device, which would allow additional improvements such as making viewing of the charge state easier to view,
therefore it would have been obvious to one of ordinary skill in the art to have modified the battery pack of Rejman wherein two sides in the width direction of the housing are respectively provided with a battery charge display device improving the operability of the battery pack, allowing easier viewing of the state of charge of the battery pack, as mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP § 2144.04 VI.B) and that shifting the position is a design choice and is not patentable as it does not modify the operation of the device (see MPEP § 2144.04 VI.C),


Rejman also teaches wherein the battery charge display device comprises a plurality of battery charge indicator lights (Rejman, [0062]-[0064], Figs. 2-3 and 5, indicator lights 817),
the plurality of battery charge indicator lights is mounted on the circuit board and electrically connected to the plurality of battery cells (Rejman, [0058], [0062], Figs. 2-3 and 5, battery cells 400, circuit board 812, indicator lights 817)
and the two sides in the width direction of the housing, see above for discussion about duplication of parts and design choice for shifting the position of the display device, are respectively provided with a window for transmitting light from the plurality of battery charge indicator lights (Rejman, [0064], visible in Figs. 2 and 4; see claims 3 and 14 below).

Regarding claim 10, Rejman teaches a battery pack (Rejman, [0002]-[0032], [0041]-[0064], Figs. 1-8), comprising
a housing (Rejman, [0048]-[0051], Figs. 2 and 5 battery pack housing 110),
wherein a dimension in a length direction of the housing is greater than a dimension in a width direction of the housing (see claim 1 above),
the dimension in the length direction of the housing is greater than a dimension in a height direction of the housing (see claim 1 above),
and one of two sides in the height direction of the housing is provided with a power terminal for outputting electric power (Rejman, [0054], Fig. 2, contact elements 140),
a plurality of battery cells arranged in the housing (Rejman, [0026],[0048]-[0052], Figs. 4-5, battery cells 400),
a circuit board arranged in the housing and electrically connected to the plurality of battery cells (Rejman, [0049], [0053], Figs. 2-5, circuit board 812),
while Rejman does not provide wherein two battery charge display devices for displaying the remaining power of the battery pack; wherein the two battery charge display devices are respectively arranged on two sides in the width direction of the housing, as discussed above in claim 1, 
while Rejman does not specifically provide two battery charge display devices for displaying the remaining power of the battery pack, Rejman does teach a plurality of different electrical components, including indicator lights, can be positions on the circuit board situated in separate spatial locations (Rejman, [0008], [0062]) including further modifications and combinations of features as embodiments are conceivable in addition to those specifically disclosed in Rejman (Rejman, [0065]), which would allow the modification wherein two battery charge display devices for displaying the remaining power of the battery pack facilitating easier viewing of the charge state of the battery thereby improving the battery functionality, 
further, while Rejman does not provide wherein the two battery charge display devices are respectively arranged on two sides in the width direction of the housing, Rejman does teach further modifications, including a plurality of different electrical components such as indicator lights, can be positions on the circuit board situated in separate spatial locations (Rejman, [0008], [0062], [0065]), allowing the further modification wherein the two battery charge display devices are respectively arranged on two sides in the width direction of the housing, which would allow additional improvements such as making viewing of the charge state easier to view,
therefore it would have been obvious to one of ordinary skill in the art to have modified the battery pack of Rejman providing two battery charge display devices for displaying the remaining power of the battery pack, wherein the two battery charge display devices are respectively arranged on two sides in the width direction of the housing improving the operability of the battery pack, allowing easier viewing of the state of charge of the battery pack, as mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP § 2144.04 VI.B) and that shifting the position is a design choice and is not patentable as it does not modify the operation of the device (see MPEP § 2144.04 VI.C),

Regarding claim 12, Rejman teaches a power tool (Rejman, [0002]-[0032], [0041]-[0065], Figs. 1-8), comprising
a tool body (Rejman, [0041], Fig. 1, housing 305),
and a battery back for powering the tool body (Rejman, [0041], [0046]-[0047], Fig.1, battery pack 100),
wherein the battery pack comprises a plurality of battery cells (Rejman, [0048]),
a housing (Rejman, [0048]-[0051], Figs. 2 and 5 battery pack housing 110),
and a circuit board (Rejman, [0049], Figs. 2-5, circuit board 812),
the plurality of battery cells and the circuit board are both arranged inside the housing (Rejman, [0053]),
a dimension in a length direction of the housing is greater than a dimension in a width direction of the housing (see claim 1 above),
the dimension in the length direction of the housing is greater than a dimension in a height direction of the housing (see claim 1 above),
one of two sides in the height direction of the housing is provided with a power terminal for outputting electric power (Rejman, [0054], Fig. 2, contact elements 140),
one side of the housing provided with a battery charge display device (Rejman, [0062]-[0064]), while Rejman does not specifically provide two sides of the housing are respectively provided with a battery charge display device, Rejman does teach a plurality of different electrical components, including indicator lights, can be positions on the circuit board situated in separate spatial locations (Rejman, [0008], [0062]) including further modifications and combinations of features as embodiments are conceivable in addition to those specifically disclosed in Rejman (Rejman, [0065]), which would allow the modification wherein two sides of the housing are respectively provided with a battery charge display device facilitating easier viewing of the charge state of the battery thereby improving the battery functionality, 
further, while Rejman does not provide wherein two sides in the width direction of the housing are respectively provided with a battery charge display device, Rejman does teach further modifications, including a plurality of different electrical components such as indicator lights, can be positions on the circuit board situated in separate spatial locations (Rejman, [0008], [0062], [0065]), allowing the further modification wherein two sides in the width direction of the housing are respectively provided with a battery charge display device, which would allow additional improvements such as making viewing of the charge state easier to view,
therefore it would have been obvious to one of ordinary skill in the art to have modified the battery pack of Rejman wherein two sides in the width direction of the housing are respectively provided with a battery charge display device improving the operability of the battery pack, allowing easier viewing of the state of charge of the battery pack, as mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP § 2144.04 VI.B) and that shifting the position is a design choice and is not patentable as it does not modify the operation of the device (see MPEP § 2144.04 VI.C),
Rejman additionally discloses wherein the battery charge display device comprises a plurality of battery charge indicator lights (Rejman, [0062]-[0064], Figs. 2-3 and 5, indicator lights 817),
the plurality of battery charge indicator lights is mounted on the circuit board and electrically connected to the plurality of battery cells (Rejman, [0058], [0062], Figs. 2-3 and 5, battery cells 400, circuit board 812, indicator lights 817),
and the two sides in the width direction of the housing are respectively provided with a window for transmitting the light of the plurality of battery charge indicator lights (Rejman, [0064], visible in Figs. 2 and 4; see claims 3 and 14 below).

Regarding claims 2 and 13, Rejman additionally teaches wherein the plurality of battery cells is arranged below the circuit board (Rejman, [0051]-[0057], Figs. 2-5, battery cells 400, circuit board 812).

Regarding claims 3 and 14, Rejman also discloses wherein the battery charge display device further comprises a light guiding member (Rejman, Figs. 2 and 4), 

    PNG
    media_image2.png
    527
    1313
    media_image2.png
    Greyscale




the light guiding member comprises a plurality of light guiding portions and a display portion (Rejman, Figs. 2 and 4), the examiner notes that the display portion is the surface on the outer end of the light guiding portions, as indicated in Fig. 2 with the upper oval surrounding a part of the light guide and the display portion,
the number of the plurality of light guiding portions is the same as the number of the plurality of battery charge indicator lights, as can be seen above in Fig. 2, the indicator lights 817 and light guiding portions are the same number,
one end of the plurality of light guiding portions directly faces the plurality of battery charge indicator lights and the other end connects with the display portion and the display portion is arranged in the window, as the disclosed structure of Rejman, shown above, is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Regarding claims 4 and 15, Rejman discloses all of the limitations of claims 3 and 14 as set forth above, and further teaches wherein the battery charge display device further comprises a support member, one end of the support member connects with the display portion and the other end extends towards an inside of the housing (Rejman, [0053], Fig. 4, assembly aids 670), 
and a side of the support member is snap-connected with a side wall of the window (Rejman, [0053], Fig. 4, first element 672, second element 674.


    PNG
    media_image3.png
    390
    450
    media_image3.png
    Greyscale
Regarding claims 5 and 16, Rejman teaches all of the limitations of claims 3 and 14 as set forth above, and further discloses wherein each of the plurality of light guiding portion has a large end and a small end opposite to the large end (Rejman, Fig. 2), the large end appears to be located on the outer portion as indicated in the cutout of Fig. 2 and opposite that is a smaller end,

an area of the large end is larger than an area of the small end, the examiner notes this is an inherent feature of objects relatively large and small compared to each other,
the display portion is located on the large end, the battery charge indicator light directly faces the small end, and a cross-sectional area of the light guiding portion gradually increases from the small end to the large end (Rejman, Fig. 2), as explained above, the display portion is on the outer part and the larger end is located there as well and the cross-sectional area gradually increases as this appears to be angled from the small end to the large end.

Regarding claim 6 and 17, Rejman teaches all of the limitations of claims 5 and 16 as set forth above, and also discloses wherein each light guiding portion has two first sides and two second sides arranged between the large end and the small end (Rejman, Fig. 2), there are two sides in the height direction and two sides in the width direction,
the two first sides are respectively arranged up and down at intervals, the first two sides are arranged opposite each other in the height direction at intervals,
the two second sides are respectively connected to opposite ends of the first sides, the sides in the width direction are connected to opposite sides of the first sides in the height direction as this is how a rectangular shape is formed,
and the two second sides form a first acute angle α, which is inherent due to the large end being opposite the smaller end and the larger one since an area of the large end is larger than an area of the small end and a cross-sectional area of the light guiding portion gradually increases from the small end to the large end, as explained above.
The examiner notes that the width and height directions are those in the original drawings of Rejman so as to avoid confusion, though as explained in claims 1 and 12 above, the position of the indicator lights, and therefore the light guides, is a design choice and it would be obvious to one of ordinary skill in the art to position them on the sides in the width direction for easier viewing of the charge state of the battery. as the Courts have held that shifting the position is a design choice and is not patentable as it does not modify the operation of the device, see MPEP § 2144.04 VI.C

	Regarding claims 7 and 18, Rejman discloses all of the limitations of claims 6 and 17 as set forth above, and further teacher wherein the plurality of light guiding portions are arranged obliquely, (Rejman, Figs. 2 and 4), as shown in Fig. 4, the light guides are attached to the case on one side via a hinge and it would be obvious to one of ordinary skill in the art to adjust the angle at which the portion containing the light guides attaches to the case in order to make viewing of the charge state of the battery more visible to an operator,
and the plurality of light guiding portions and the two sides in the width direction of the housing form a second acute angle β, as above, this would be obvious to one of ordinary skill as the angle can be adjusted thereby facilitating viewing of the charge state of the battery.


    PNG
    media_image4.png
    305
    325
    media_image4.png
    Greyscale
Regarding claims 8 and 19, Rejman further discloses wherein the display portion connects the plurality of light guiding portions, the display portion is provided with a display surface, the display surface is rectangular, and all of the plurality of battery charge indicator lights in the battery charge display device are distributed at intervals along a length direction of the display surface (Rejman, Fig. 2).

	Regarding claim 11, Rejman teaches all of the limitations of claim 10 as set forth above, and additionally discloses wherein the battery charge display device comprises a plurality of battery charge indicator lights (Rejman, [0062]-[0064], Figs. 2-3 and 5, indicator lights 817)
	and a light guiding member for guiding a light emitted by the plurality of battery charge indicator lights (Rejman, Figs. 2 and 4), see claims 3 and 14 above.
As discussed above in claim 10, Rejman teaches a plurality of electrical components, such as a battery charge display device (Rejman, [0062]-[0064]), positioned on the circuit board and spatially separate from one another, therefore it would be obvious to one of ordinary skill in the art wherein two battery charge display devices for displaying the remaining power of the battery pack for easier viewing, as mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP § 2144.04 VI.B, meeting the limitations of the claim wherein each of the two battery charge display devices comprises a plurality of battery charge indicator lights and a light guiding member for guiding a light emitted by the plurality of battery charge indicator lights, thereby enabling easier viewing of the state of charge of the battery.

Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rejman US20190027720A1 as evidenced by 2018/2019 POWER TOOLS & ACCESSORIES CATALOG (hereafter referred to as Bosch-2018/2019) and Bosch BAT612 item page (hereafter referred to as BAT612).

Regarding claims 9 and 20, Rejman teaches all of the limitations of claims 8 and 19 as set forth above. While Rejman does not explicitly disclose wherein a ratio of a length of the display portion to a length of the housing is greater than or equal to 0.2 and less than or equal to 0.8, it would be obvious to one of ordinary skill in the art wherein the ratio of the length of the display portion to a length of the housing is greater than or equal to 0.2 and less than or equal to 0.8 as evidenced by the assignee of Rejman in Bosch-2018/2019 and BAT612 wherein the display portion is less than 3 inches in length and the length of the housing is 4.5 inches. At most, this would give a ratio of 0.65, falling within the claimed range, showing that this feature would naturally occur.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsukamoto CN206344092U (discloses a battery for use with a power tool including light guides),
Casalena US20100108341A1 (discloses battery pack with a power tool),
Rejman US20190058171A1 (discloses battery with light guides and circuit board)
Nakano US20200212505A1 (discloses battery for use with power tool comprising a circuit board and light guides).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728                                                                                                                                                                                                        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728